       Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 1 of 20



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

In Re:                                           §                  Case No. 19-70013-EVR
BAY AREA REGIONAL                                §
MEDICAL CENTER, LLC                              §
     Debtor(s)                                   §                         Chapter 7

                                REPORT OF AUCTION SALE

       Catherine S. Curtis, Trustee (“Trustee”) for the above-captioned and numbered case, and

files this Report of Auction Sale, and reports as follows:

       1.      The auction sale was held on May 7, 2019, and was conducted by Shattuck, LLC

as Trustee’s broker via auction. Attached to this report and incorporated, by reference, are the

Auctioneer’s sales and expense reports.

       2.      The property was sold “as-is” and “where-is.” The gross proceeds were $37,243.69

The Auctioneer’s commission was $5,078.68 and expenses were $6,154.10. The buyer’s premium

was $3,385.79. The net proceeds of the sale were $26,010.91.

                                                      Respectfully submitted,


                                                      /S/CATHERINE STONE CURTIS
                                                      Catherine Stone Curtis
                                                      TBN: 24074100
                                                      Federal ID No.: 1129434
                                                      Pulman, Cappuccio & Pullen, LLP
                                                      P.O. Box 720788
                                                      McAllen, TX 78504
                                                      Ph: (956) 467-1900
                                                      Fax: (956) 331-2815
                                                      Email: ccurtis@pulmanlaw.com
                                                      Chapter 7 Trustee
       Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 2 of 20




                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing has been served on the counsel
for debtor and the United States Trustee by electronic service according to BR 9003 on May 14,
2019.


       VIA ELECTRONIC NOTICE:
       U.S. Trustee
       US Trustee
       606 N Carancahua Street Ste 1107
       Corpus Christi, TX 78401

       VIA ELECTRONIC NOTICE AND VIA FIRST CLASS MAIL:
       Debtor(s)
       Bay Area Regional Medical Center, Llc
       7670 Woodway Drive Suite 160
       Houston, TX 77063

       Debtor’s Counsel
       RICHARD L FUQUA, II
       FUQUA & ASSOCIATES, PC
       5005 RIVERWAY STE. 250
       HOUSTON, TX 77056

       And to all parties on the attached matrix.


                                                      /S/CATHERINE STONE CURTIS
                                                      Catherine Stone Curtis
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 3 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 4 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 5 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 6 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 7 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 8 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 9 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 10 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 11 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 12 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 13 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 14 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 15 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 16 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 17 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 18 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 19 of 20
Case 19-70013 Document 121 Filed in TXSB on 05/15/19 Page 20 of 20
